DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 7-16, 18-32, 39-57, and 69 are cancelled.
Claims 1-6, 17, 33-38, and 58-68 are under examination. 

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1, 33, and 61 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The rejection of claims 1-6, 16-18, 28, 33-38, and 58-69 under 35 U.S.C. 103 as being unpatentable over Danishefsky (US6544952) as evidenced by Krantz 

New Objections
Nucleotide and/or Amino Acid Sequence Disclosures
The figure legends of Figures 14-29 are objected to because SEQ ID Nos needs to be changed to “SEQ ID NO:” to be in compliance with the sequence rules.  Applicant is also notified here that any use of SEQ ID NO or any variation thereon in the instant disclosure must be changed to “SEQ ID NO:” for compliance.

Claim Objections
Claims 33 and 68 are objected to because of the following informalities:  These claims recite OBI-821 but the original disclosure uses the synonym OPT-821.  The claims should be amended to match the disclosure in language.  
Claim 59 is objected to for lacking a period.
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 17, 33-38, and 58-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims above recite KLH.  This term has a very broad definition in the specification at 0121.  KLH can be any large, multisubunit, oxygen-carrying, metalloprotein in the hemolymph of Megathura crenulata.  Therefore, KLH as a term is not limited to any one protein from the mollusk.  The phrase KLH moiety in the same paragraph is any protein comprising SEQ ID NOs. 1 or 2 or any protein substantially identical thereto or mixture thereof.  Therefore, the KLH moieties of the instant claims have a very broad definition that far surpasses the actual disclosure.  The disclosure only provides two KLH sequences SEQ ID NOs. 1 and 2.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
Therefore, there is no description of any other metalloproteins in the specification from the mollusk above or any “substantially identical” variants that can provide the function required by the instant invention besides proteins comprising SEQ ID NOs. 1 or 2.  Therefore, the claims clearly must fail the written description requirement.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
No one of ordinary skill in this art could envision from the disclosure of two KLH species the structure of any other species within the recited genus as defined by the specification.  Therefore, the claims must clearly fail the written description requirement.

Claims 58-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

Claim 59 recites the composition of claim 33 wherein 80% or more of the KLH moieties are monomers, dimers and trimers.  The closest original disclosure to this is original claim 39.  However, the instant claims encompass 100%, which is not in claim 39.  Also, the specific combination of monomers, dimers, and trimers cannot be anticipated from the genus of claim 39 which encompasses monomers to pentamers.  A genus does not anticipate a species.  Therefore, the claim contains new matter and is rejected here.  
Similar claim 60 requires 90-100% of the KLH moieties to be monomers, dimers, trimers, tetramers, pentamers, and hexamers.  The closest original disclosure is claim 39.  However, again, 100% is not taught there.  Also, hexamers are not taught there.  Thus, the claim contains new matter and is rejected here.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 17, 33-38, and 58-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

All claims above also recite n and m in a formula.  However, these are defined in no way in any claim.  Therefore, it is not clear what metes and bounds each has and what is encompassed in terms of structures in the claims.   Thus, all claims above are indefinite for this reason also.
Also, claim 1 recites “the” Globo H moieties.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what structure a moiety of this has and does not have and the one example in the formula given could have adducts/linkers.  Also, there appears to be only one Globo H therein.  Thus, the claim is indefinite due to lack of 
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 17, 33-38, and 58-68 are rejected under 35 U.S.C. 103 as being unpatentable over OBI Pharma, Inc. (NCT01516307 Clinical Trial Announcement, .
The OBI Pharma clinical trial announcement seeks to compare active immunotherapy using OPT-822/OPT-821 with PBS alone in combination with low dose cyclophosphamide in post-treated metastatic breast cancer subjects (Purpose).  Importantly, OPT-822 is synonymous with OBI-822, the Globo H-KLH conjugate under examination in the instant claims.  OPT-821 is synonymous with OBI-821, a saponin adjuvant.  Therefore, OPT-822/OPT-821 meets all the therapeutic agent structural limitations of the instant claims.  Subjects treated have breast carcinoma (Inclusion Criteria), which is an epithelial cancer.  In addition, one of ordinary skill in this art knows that OPT-822 induces an immune response against Globo H since KLH is not a human protein.  Therefore, one of ordinary skill in this art readily envisions said patients suffering from Globo H-expressing breast cancer.  Otherwise, no effect of the drug would be expected or studied.  The announcement teaches nine doses of the OPT-822 regimen at 30 micrograms of OPT-822 (Globo H-KLH conjugate) (Assigned Interventions).  Using an average adult female weight of 60kg, the conjugate dose is 0.5 micrograms per kilogram body weight.  
Gilewski teaches a related method, a phase I trial using a fully synthetic globo H conjugate administered to metastatic breast cancer patients (Title).  They teach that the 
They link KLH to globo H via MMCCH which results in higher antigen-KLH ratios, yields, and immunogenicity (Pg. 3270, Column 1, Paragraph, second and Column 2, Paragraph, second).  They teach an epitope ratio of 732:1 as a globo H/KLH conjugation ratio (Pg. 3271, Column 2, Paragraph, second).  This would be the same ratio if discussed as a molar ratio as in the instant claim.  Changing the measure of amount does not change the proportion of the ratio.
Gilewski teaches five administrations of their conjugate composition to each patient (Pg. 3272, Column 2, Paragraph, ultimate).  The dose was 10 micrograms (Pg. 
Thus, OBI Pharma and Gilewski render obvious a method of using Globo H-KLH conjugate with adjuvant to treat metastatic breast cancer and certainly make obvious a conjugate almost identical to that of the instant claims, which would be used as a mixture compounds in a pharmaceutical composition as is standard practice in this art for cancer treatment.  
Neither OBI Pharma nor Gilewski teaches an epitope ratio of 750, for example, though Gilewski teaches a value near this as discussed above.  Gilewski also teaches that higher antigen/KLH ratios are preferred.  This is logical to one of ordinary skill in this art since the more target antigen present, the more likely the immune system of the subject is to react thereto.  Thus, it would have been obvious for one of ordinary skill in this art to produce and use a conjugate with an epitope ratio of 750 or more in the methods of both OBI Pharma and Gilewski for the advantage of improving immunogenicity of the conjugate and so better treating the cancer patients.  Also, one of ordinary skill in this art recognizes that the amount of immunogen in an immunogenic composition is a result effective variable, with high levels causing stronger immune responses.  It has long been 
In order to ensure maximal and efficient conjugation of the thiolated KLH to the Globo-H-MMCCH, it would also have been obvious in view of the prior art to store the 
Greven teaches deprotection of the mercapto group of cysteine leads to complete or partial dimerization of peptides containing the same unless special measures are taken to avoid this, such as performing the deprotection reaction under a nitrogen atmosphere and use of reagents and solvents completely free from oxygen (Column 3, Paragraph, final).  Thus, in order to maintain a reactive thiol group for conjugation to the Globo-H moiety, it is obvious to store the thiolated KLH of Gilewski under inert gas such as nitrogen.
Danishefsky ‘952, as previously discussed, teaches methods of making the same conjugate as Gilewski above.   Their compound is prepared by reacting Globo H aldehyde with MMCCH and sodium cyanoborohydride (NaCNBH3) to form Globo-H-MMCCH (Column 103, Lines 35-48) and adds sulfhydryl groups to KLH using 2-iminothiolane forming thiolated KLH (Column 103, Lines 50-62).  They teach pharmaceutical compositions of their conjugate (Column 15, Lines 55-60).  Importantly, Danishefsky teaches all their air and moisture sensitive reactions were performed under an argon atmosphere (Column 63, Lines 20-25).  
Thus, in view of the teachings of Greven and Danishefsky ‘952, it would be clear to one of ordinary skill in this art that thiolated KLH has reactive mercapto groups that need to be stored under inert gas, such as argon or nitrogen, away from air/oxygen to preserve said groups for conjugation to MMCCH in the conjugate of Gilewski supra.  Thus, this step in the process used to claim the products of instant claims is obvious.

Danishefsky ‘492 teaches conjugating the ganglioside FucGM1 to MMCCH (0396-0397), the same linker as Gilewski above.  Thus, both these authors conjugate sugar molecules to MMCCH.  Danishefsky also teaches addition of sulfhydryl groups to KLH using 2-iminothiolane treatment (0398-0399).  Then, they conjugated FucGM1-MMCCH to the thiolated KLH (0400-0401).  Therefore, the art knew well before the filing of the instant application that thiolated KLH could be obtained via treatment thereof with 2-iminothiolane.  Also, Danishefsky teaches use of 2-iminothiolane for the same overall reaction as Gilewski, conjugating a sugar-MMCCH moiety to thiolated KLH.  Therefore, it would have been obvious before the filing of the instant application to produce the Globo H-KLH conjugate of Gilewski above using the related method of Danishefsky with 2-iminothiolane.  Said synthetic scheme was known in the art and would be an obvious choice for creating the therapeutic conjugate of instant claims.
None of the references above show an epitope ratio of 3000 could be possible with the reaction of Gilewski.  This is remedied by the reference below cited by Gilewski.
Ragupathi teaches that the disaccharide STn can be conjugated to KLH with an epitope ratio of 3000 (Pg. 217, Column 2, Paragraph, final).  Thus, the art before the filing of the instant application knew such an epitope ratio was achievable on KLH and the sugar of instant claims Globo-H would be expected to therefore be usable to achieve 
None of the authors above teaches use of specifically monomers, dimers, trimers, tetramers, pentamers, and/or hexamers of KLH in the composition of instant claims.  
This deficiency is remedied by the art below.
Krantz teaches a conjugated of a plurality of carbohydrate haptens and an aggregate (multimer) of a carrier moiety (Abstract).  Their conjugate can be used to elicit an immune response (Abstract).  Their conjugate is preferably a carbohydrate substituted aggregate of KLH monomers, in particular, a dimeric, trimer, or tetrameric aggregate (Abstract).  The multimeric entitites are preferably dimers, trimers, tetramers, and/or pentamers of the protein carrier (0046).  Their preferred immunogen is an aggregated carbohydrate-substituted KLH (0078).  At 0083 they state that their preparation may comprise a heterogeneous mixture of monomers, dimers, trimers, tetramers, etc.  Monomers are preferably less than 5% of the conjugates (0084).  The maximum limit on the degree of aggregation is that the aggregate should not be so large as to precipitate out of solution and is preferably less than a decamer (0085).  Thus, one of ordinary skill in this art can envision use of any multimer of KLH in the obvious conjugate of instant claims including hexamers as they are smaller than decamers.  In addition, the amount of KLH, since KLH is an adjuvant attached to a carbohydrate immunogen, is a result effective variable which can be optimized by one of ordinary skill in this art.  The amount of said adjuvant will affect the immune response amplitude.  Thus, the percentages of monomers, dimers, trimers, tetramers, pentamers and hexamers in the pharmaceutical composition of Gilewski above and the species used together in said composition will be 
With respect to compositions comprising carriers and adjuvants, it is obvious to add the obvious conjugate to OBI-821 adjuvant as done by Gilweski for treatment of breast cancer.
As noted in the previous office action, with respect to product-by-process claim such as in claim 61 and its dependents, the patentability is judged on the product and not the process of making the same.  Since the structure of these claims is obvious to one of ordinary skill in this art, then the limitations of the claims are met.
Taken all together, the combined teachings of the art above render the instant claims above obvious.  The art provides clear motivation and a reasonable expectation of success in arriving at and using the claimed products to treat breast cancer.  
Applicant’s Arguments Pertinent to the New Ground of Rejection:  In the outstanding Office Action, the former Examiner rejected all pending claims under AIA  35 U.S.C. §103 for allegedly being unpatentable over Danishefsky et al. (US 6,544,952) (“Danishefsky”) as evidenced by Kratz et al. (US 2011/0117009) (“Kratz”) in view of Krantz et al. (US2004/0247608) (“Krantz”).

The Applicant respectfully disagreed
As an initial matter, the Applicant would like to thank the Examiner’s advice during the 11/20/20 Interview regarding that the disclosure by the prior art is too close to be surprising and the epitope ratio in this case would not be considered as an unexpected result unless the epitope ratio translates into unexpected biological features. According to the Examiner’s response, the Applicant presumed the Examiner’s position is that the claimed epitope ratio is within the routine optimization of the prior art’s teaching. In E.I. DuPont de Nemours & Co. v. Synvina C.V., 904 F.3d 996 (Fed. Cir. 2018), the court recognized the following ways to rebut the rejection of routine optimization: (1) if a process parameter may be patentable if it “produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art;” (2) if the prior art taught away from the claimed range; (3) if the parameter was not recognized as “result-effective;” and (4) If the prior art discloses “very broad ranges’’ which “may not invite routine optimization.” 
As explained in previous responses and Dr. Chao’s Declaration fl}5) submitted on August 17, 2017, without being bound by theories, the inert gas was applied to inactivate reduced mass in molecular weight as compared with native aggregated KLH didecamers,” and figure 4 showing the KLH moieties were basically no larger than hexamer. KLH, at the time of the present disclosure, was considered as one of the potential carrier proteins to contribute enhanced immunogenic activity, particularly enhanced anti-tumor activity (paragraph [0123]). Given that native KLH is presented as a didecamer unless special conditions were imposed, research were conducted to evaluate KLH’s immunogenic activity associated with its polymerization. As a result, it was a common knowledge that it has to be didecamer to demonstrate the enhanced immunogenic activity: Intracel KLH (containing the intact KLH molecule, 6000-8000 kDA) induced a potent IgM, IgGl and IgG2 response as well as a cellular response measured by proliferation assay in normal volunteers (n=17). Because of sporadic availability, Biosyn KLH, produced as 350/390 kDA subunits of KLH, was then tested. Biosyn KLH alone failed to induce either a humoral or cellular response. (Appendix 1: Blood (2004), 104 (11):2229) Jeffrey S. Miller et al., Defective Neo-Antigen Response to Keyhole Limpet Hemocyanin (KLH) Vaccines in Patients after Hematopoietic Cell Transplantation., Blood, POSTER SESSIONS, NOVEMBER 16, 2004. The Examiner cited Krantz to explain that oligomer of KLH has been taught. Nevertheless, the Applicant found unlikely. Krantz’s disclosure to KLH aggregation is actually the larger the better: Hence, the Substituted aggregate preferably has an apparent molecular weight of more than 800 kDa, more preferably more than 1,200 kDa, still more preferably more than 1,600 kDa. (US2004/0247608) Paragraph [0081] of Krantz (US2004/0247608). Krantz has no intention to set an upper limit to the KLH aggregation as long as it is not “so large as to precipitate out of solution,” as to which it suggested 5,000 kDa (paragraph [0085]), larger than a decamer. In light of foregoing, the entity of the prior arts at the time of the present disclosure without question taught away, or at least strongly suggested using KLH oligomer as carrier proteins for cancer vaccines is not effective.
As explained above and specifically in Dr. Chao’s Declaration fl}5) and paragraph [0216] and figure 4 of the present disclosure, the claimed invention comprises the epitope ratio constituted by KLH oligomer. In comparison, Danishefsky was using didecamer so that its epitope ratio is not close and gives different clinical meaning from the claimed invention.
The Applicant would like to explain the unexpected biological effects of the claimed invention as the Examiner specifically pointed out to be critical for this case during the 11/20/20 Interview. The Examiner is invited to see Example 6 and figure 7 of the present disclosure in which glycoconjugates of 0.17:1 and 0.07:1 weight ratio (Globo H:KLH) were compared. The 0.17:1 glycoconjugate represented an oligomer KLH glycoconjugation. For instance, please see the first column of the table at ]}5 of Dr. Chao’s Declaration, giving a weight ratio of 0.186:1 (0.298:1.6) which is similar to the 0.17:1 weight ratio of figure 7. Furthermore, the result showed that the 0.17:1 weight ratio induced a better antibody titer.
Additional in vivo animal model experiment was conduct as recorded in the instantly submitted Declaration by Dr. Huang. In that experiment, mice were grouped and injected with glycoconjugates of 1611, 652, and 281 epitope ratios respectively. The 
In comparison, the fact that Danishefsky was using didecamer can be seen from his journal publication on Proc. Natl. Acad. Sci. USA (1999), 96: 5710-5715 (Appendix 2). At Vaccine Preparation section of page 5711, Danishefsky specified using Intracel KLHproduct. The product, the same as the one used in Appendix 1, contains the intact KLH molecule, 6000 8000 kDA (Please see the above quote of Appendix 1).
The claim scope is commensurate with the unexpected result because, “stored under inert gas before being conjugated with the Globo H moieties” to maintain KLH as oligomer is undesirable and taught away for those having ordinary skill in the art at the time of filing. Without storing KLH “under inert gas before being conjugated with the Globo H moieties,” higher epitope ratio as the present disclosure achieved was impossible as shown in the table of page 3 of Dr. Chao’s Declaration. Thus, the claim scope is commensurate with the unexpected result on the basis of the limitation of inert gas.
The Applicant is also aware that during the 11/20/20 Interview, the current Examiner sided with the former Examiner’s position on Danishefsky’s teaching regarding argon gas. Specifically, the current Examiner explained, even though Danishefsky taught the argon gas is used for moisture-sensitive steps, the effect of inert gas that the Applicant if someone somehow keeps the argon gas in the whole process of the conjugate synthesis.
The Applicant respectfully opines that the aforesaid interpretation to Danishefsky’s teaching regarding argon gas is improper. “It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art.” In re Wesslau, 353 F.2d 238, 241 (CCPA 1965). Danishefsky at lines 22-25 of column 63 merely stated that “air and moisture sensitive reactions were performed in flame-dried apparatus under an argon atmosphere.” This description is generalized, conclusory, and has nothing to do with the purpose of the present disclosure. In fact, Danishefsky mentioned “argon gas” in several paragraphs of its disclosure, for example column 64, 68 and 69. All of them are directed to the synthesis of glycan and totally irrelevant to KLH.
Furthermore, the Applicant respectfully submitted that in Danishefsky’s earlier invention, US 5,708,163, the completely same description was recited at lines 48-50 of column 41. The other contents regarding argon gas were consistent with the aforesaid paragraphs listed out in Danishefsky. This earlier invention was regarding glycan synthesis and did not mention KLH conjugation. In other words, it shows that Danishefsky was completely not intending to teach the argon gas to be applied for KLH conjugation. As such, the interpretation was either lack of explicit reasoning why it was obvious for those having ordinary skill in the art to apply the teaching of argon gas in glycan synthesis to KLH; or the rejection was excluding other parts of the prior arts that are necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the 
To sum up, the Applicant respectfully submits that those having ordinary skill in the art cannot obtain any specific teaching or guidance of how to reach the high epitope ratio. Even if they start the manufacture with oligomer KLH as Krantz recited, they will not have reasonable expectation of success of which steps were Danishefsky referring to and whether that has anything to do with the epitope ratio. At least to that reasons, a withdrawal of rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
With respect to the affidavit by Dr. Chao Chin-Sheng, this document argues that the previous combination of references does not inherently result in the claimed products.  However, this argument is moot in view of the new rejection here that does not rely on an inherency argument.  Use of non-didecamer KLH is also addressed in the new rejection.  Use of inert gas is also rendered obvious here.  Thus, the new rejection makes obvious the instantly claimed products as discussed supra.  The epitope ratio of the instant claims 
With respect to the affidavit by Dr. Rong-Yuan Huang, this too argues an unexpected epitope ratio. However, this is not unexpected for the reasons above.  Such ratios are known in the art for conjugation to KLH.  See Ragupathi as cited in this action above.  The data show no immune response with the lowest epitope ratio tested.  This is not surprising, since, as discussed in the rejection above, higher epitope ratio, more immunogen, would be expected to lead to more immune response.  Thus, no argument in this affidavit is persuasive.
With respect to the other arguments presented and reproduced above by Applicant, they argue that it was expected that KLH had to be a didecamer to provide immunogenicity.  This is incorrect in view of Krantz.  See the new rejection above.  Furthermore, KLH is a foreign protein in humans, and while poor availability my affect its immunogenicity, if it is made bioavailable, which is standard practice in this art via routine optimization, then it will produce an immune response even as monomer to some degree.  Thus, the failure of poorly bioavailable KLH conjugates would not dissuade one of ordinary skill in this art away from the obvious products in view of the combined teachings 
Applicant then alleges that their epitope ratio is different from that of the prior art.  This is not found persuasive. The amount of Globo H moieties per KLH (epitope ratio) is taught by Gilewski as discussed above.  This ratio would be the same as the molar ratio of instant claims.  Said another way, the number of a Globo H molecules will increase the number of moles linearly and so the ratio will be the same.  Thus, the ratios discussed supra are comparable and the same as those of instant claims.  
Applicant then argues that it is unexpected that a higher epitope ratio induces a better immune response (antibody).  This is not unexpected as discussed above.  More immunogen is present and so this argument is not found persuasive.
Applicant presents in vivo data showing higher epitope ratio works better.  Again, this is not surprising.  See above.  Also, oligomer is not taught against in the prior art as discussed above so the arguments over the in vivo data are not found persuasive.  
Applicant then argues it was undesirable to store KLH under inert gas.  This is not true as discussed in the new rejection above.  Thus, this argument is not persuasive.  

Applicant then alleges the epitope ratios of Danishefsky are incorrect.  This is not persuasive.  Applicant has failed to provide any real evidence that Danishefsky used a formula that used moles of oligomer of KLH rather than moles of KLH in calculating their ratios.  Even if this were true, Applicant has merely proven one can recalculate epitope ratios with different oligomeric states of KLH.  Thus, they have proven that the ratios that Danishefsky reports are based on the formula of instant claims, because when one translates them to one based on oligomer, they are changed and lower.  Therefore, Dansihefsky clearly reports epitope ratio as in the instant claims and regardless, the combined teachings above provide such ratio ranges and the means to enable one of ordinary skill in this art to achieve them and the motivation for such methods.  See the rejection above.    
Taken all together, the new rejection above is not obviated by any evidence or argument by Applicant and so it is made here.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Claims 1-6, 17, 33-38, and 58-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47, 49-60, 63, 65-69, 71-73, 76-77, and 80-81 of copending Application No. 14/855260 in view of OBI Pharma, Inc. (NCT01516307 Clinical Trial Announcement, published 01/24/2012, previously cited), in view of Gilewski (Proceedings of the National Academy of Sciences, Vol. 98, No. 6, Pg. 3270-3275, 2001), Chen (J. Pharm. Biomed. Anal., Vol. 48, No. 5, Pg. 1375-1380, 2008), Greven (US4203975, published 05/20/1980), Danishefsky (US6544952, published 04/08/2003, previously cited), Danishefsky (US2003/0153492, published 08/14/2003), Ragupathi (Glycoconjugate Journal, Vol. 15, Pg. 217-221, 1998), and Krantz (US2004/0247608, published 12/09/2004).
The combined teachings of OBI Pharma, Inc., Gilewski, Chen, Greven, Danishefsky ‘952, Danishefsky ‘492, Ragupathi, and Krantz render obvious all claims rejected above.  The reasons for this supra are all incorporated here.  The addition of the copending claims only further supports this finding of obviousness.
Copending claim 1 is drawn to a composition comprising a plurality of Globo H moieties covalently linked to KLH moieties.  Said composition can use oligomers of KLH (copending claims 4-23).  These two moieties can be joined with an MCCH linkage (copending claim 37).  The epitope ratio can be 750-3000 (copending claim 46).  The KLH can be thiolated with 2-iminothiolane (copending claim 80).  Therefore, the copending claims are drawn to the same conjugate as instant claims or methods of using the same.  .  
This is a provisional nonstatutory double patenting rejection.

Claims 1-6, 17, 33-38, and 58-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 12-15, 19-25, 27-31, 36, 38-39, 42-43, 51-72, and 74-75 of copending Application No. 15/495470 in view of OBI Pharma, Inc. (NCT01516307 Clinical Trial Announcement, published 01/24/2012, previously cited), in view of Gilewski (Proceedings of the National Academy of Sciences, Vol. 98, No. 6, Pg. 3270-3275, 2001), Chen (J. Pharm. Biomed. Anal., Vol. 48, No. 5, Pg. 1375-1380, 2008), Greven (US4203975, published 05/20/1980), Danishefsky (US6544952, published 04/08/2003, previously cited), Danishefsky (US2003/0153492, published 08/14/2003), Ragupathi (Glycoconjugate Journal, Vol. 15, Pg. 217-221, 1998), and Krantz (US2004/0247608, published 12/09/2004).
The combined teachings of OBI Pharma, Inc., Gilewski, Chen, Greven, Danishefsky ‘952, Danishefsky ‘492, Ragupathi, and Krantz render obvious all claims rejected above.  The reasons for this supra are all incorporated here.  The addition of the copending claims only further supports this finding of obviousness.
Copending claim 1 is drawn to a method of treating breast cancer via administration to a human a Globo-H KLH conjugate that is OBI-822.  This is the same conjugate as instant claims as discussed in the obviousness rejection supra.  
Thus, combined with the art above the copending claims clearly render obvious all instant claims and such are rejected here.  


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/           Primary Examiner, Art Unit 1642